Citation Nr: 1012199	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-00 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from July 1986 to January 1990 and from February 1991 
to March 1991.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a February 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied the Veteran's 
service-connection claims for bilateral hearing loss and 
tinnitus. 

Issue not on appeal

In the above-referenced February 2007 rating decision, the 
RO also denied the Veteran's service-connection claim for a 
bilateral knee disability.  To the Board's knowledge, the 
Veteran has not disagreed with this decision.  Accordingly, 
the issue is not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed 
by the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  The competent evidence of record does not support a 
finding that a bilateral hearing loss disability currently 
exists.

2.  The preponderance of the evidence does not support a 
finding that a relationship exists between the Veteran's 
tinnitus and his military service.





CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active military service and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
military service.                38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for 
bilateral hearing loss and tinnitus.

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009).
  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.




Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2009); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated September 27, 2006, including evidence of "a 
relationship between your disability and an injury, disease, 
or event in military service."  

Crucially, the RO informed the Veteran of VA's duty to 
assist him in the development of his claims in the above-
referenced September 2006 letter, whereby the Veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised in the letter that VA 
would assist him with obtaining relevant records from any 
Federal agency, including records from the military and VA 
Medical Centers.  The Veteran was also advised in the letter 
that a VA examination would be provided if necessary to 
decide his claims.  With respect to private treatment 
records, the letter informed the Veteran that VA would make 
reasonable efforts to obtain non-Federal evidence.  Included 
with the letter was a copy of VA Form 21-4142, Authorization 
and Consent to Release Information, and the Veteran was 
asked to complete this release so that VA could obtain 
private treatment records on his behalf.

The September 2006 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it 
from the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency."  [Emphasis as in the 
original letter.]

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the September 2006 letter, page 2.  However, the Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments [which apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008], among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claims.  See 38 C.F.R. 
§ 3.159(b)(1).  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the Veteran's 
claims.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) 
as detailed above.  The Veteran was provided specific notice 
as to elements (4) and (5), degree of disability and 
effective date, in the above-referenced September 2006 
letter from the RO.  In any event, because the Veteran's 
claims are being denied, elements (4) and (5) are moot.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claims.  An examination is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA 
to make a decision on the claims.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO requested the Veteran's service 
treatment records from the National Personnel Records Center 
(NPRC) and the Records Management Center (RMC) covering the 
periods of active duty from July 1986 to January 1990 and 
February 1991 to March 1991.  In response, copies of service 
treatment records were forwarded to the RO.   The Veteran 
has not alleged that the records received from this request 
are incomplete.  Furthermore, the Veteran has not identified 
any addition pertinent records that are not currently 
associated with the claim folder, no has he submitted any 
other medical evidence in support of his claim.  

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was afforded VA audiological 
examinations in February 2007 and November 2007 by two 
different audiologists.  [The Board acknowledges that the 
Veteran also appeared for a VA audiological examination in 
July 2007, but such was rescheduled for November 2007 due to 
wax buildup in the Veteran's ears].  Crucially, upon 
examination, the VA examiners respectively determined that 
the Veteran's "test results were inconsistent and do not 
appear to reflect the veteran's maximal effort."  At both 
exams, the Veteran was "reinstructed and encouraged . . . 
with no improvement in his admitted responses."  There was 
"poor intertest reliability," and the test results were 
considered "invalid and unreliable."  See the February 2007 
and November 2007 VA examiners' reports respectively.  

The Court has held that VA's duty to assist a claimant in 
developing the facts and evidence pertinent to a claim is 
not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Although the VA has twice scheduled the Veteran for 
audiological testing to determine the current nature, 
severity, and etiology of his claimed hearing loss and 
tinnitus, it appears that the Veteran did not fully 
cooperate with VA examiners at either examination.  Although 
the Veteran asserted in March 2007 that he could not 
understand the first VA examiner's directions and that the 
examiner had "already decided that he was going to deny" the 
claim, when rescheduled for a new examination with a 
different VA examiner, the Veteran again supplied unreliable 
responses, rendering the test results invalid for a second 
time.  Thus, while given the opportunity to submit to 
examination in connection with his claim, the Veteran was 
not able to comply with the examinations to provide findings 
that would allow the examiners to render an appropriate 
medical opinion.  In light of his history of noncompliance 
with direction during examination, the Board is convinced 
that further efforts to schedule him for a compensation and 
pension examination would be futile.  

Furthermore, the Board notes that the Veteran has been 
accorded ample opportunity to present evidence in support of 
his claims.  Indeed, if the Veteran believed that the VA 
audiological examinations were not representative of his 
true condition, he was free to submit competent medical 
evidence to the contrary.  He did not do so.                     
See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility 
to support a claim for VA benefits].  The Court has 
specifically held that "[i]f a veteran wishes help, [he] 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in 
obtaining the putative evidence."  See Wood, supra. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has retained the services of a representative, and declined 
the opportunity for a personal hearing.

Accordingly, the Board will proceed to a decision.



Claims for Service Connection

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus. Because these issues involve precisely 
the same procedural history, the application of the same law 
and regulations, and allegedly result from the same injury, 
for the sake of economy the Board will address them 
together.

Legal Criteria

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002);    38 
C.F.R. § 3.303.  
 
For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred or aggravated in service.  38 C.F.R. § 3.303(d) 
(2009).

In order to establish service connection for the claimed 
disorder, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability 
based on hearing loss is governed by 38 C.F.R. § 3.385 
(2009).  For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. See Hensley, 
supra.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2009).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R.                 
§ 3.303(b) (2009); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997).  In Voerth v. West, 13 Vet. App. 117, 
120 (1999), the Court stated that in Savage it had clearly 
held that 38 C.F.R. § 3.303 does not relieve the claimant of 
his burden of providing a medical nexus.

Analysis

In essence, the Veteran contends that he currently has 
hearing loss and tinnitus that resulted from in-service 
noise exposure while serving as an aircraft repairman in the 
Air Force.  See the Veteran's Notice of Disagreement, 
received by the RO in April 2007.  

As noted above, in order to establish service connection for 
the claimed disorders, there must be (1) evidence of a 
current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.            See Hickson, supra.

With respect to the Veteran's hearing loss claim, no medical 
evidence of record indicates that the Veteran currently has 
a bilateral hearing loss disability for VA purposes under 
38 C.F.R. § 3.385.  Significantly, both the February 2007 
and the November 2007 VA examiners both determined that the 
Veteran was an unreliable responder, and could not elicit 
objective audiological test results.  See the February and 
November 2007 VA examiners' reports respectively.

Likewise, the Veteran has presented no medical evidence 
demonstrating a current hearing loss disability.  In 
particular, there are no post-service outpatient treatment 
or other medical records which document the claimed 
bilateral hearing loss.  The Board adds that the Veteran has 
had ample opportunity to secure medical evidence in his 
favor and submit the same to VA.  He has not done so.  See 
38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits]. 

The Board has no reason to doubt that the Veteran currently 
experiences trouble hearing.  Indeed, he is competent to 
testify as to such.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007).  In fact, it was the Veteran's lay assertions 
that prompted the VA to test the Veteran's claimed hearing 
loss, to see if the symptoms he described actually amounted 
to a disability for VA purposes.  However, as noted above, 
however, no accurate results were obtained due to the 
Veteran's inconsistent responses and the evidence does not 
contain audiological findings consistent with a hearing loss 
disability under 38 C.F.R. § 3.385.  

To the extent that the Veteran himself, or his 
representative, believes that he has current a hearing loss 
disability congruent with the provisions contained in 38 
C.F.R. § 3.385, it is well established that lay persons 
without medical training, such as the Veteran, are not 
competent to comment on medical matters such as diagnosis, 
date of onset or cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The Veteran's statements offered 
in support of his hearing loss claim are not competent 
medical evidence and do not serve to establish the existence 
of a current disability.

In the absence of any diagnosed hearing loss, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if 
the claimed disability does not exist].  Accordingly, 
Hickson element (1) has not been met as to the Veteran's 
hearing loss claim, and it fails on this basis alone.

With respect to the Veteran's tinnitus claim, the Board 
notes that tinnitus is, by definition "a noise in the ears, 
such as ringing, buzzing, roaring, or clicking.  It is 
usually subjective in type."  See Dorland's Illustrated 
Medical Dictionary, 1914 (30th ed. 2003).  Because  tinnitus 
is "subjective" [unlike sensorineural hearing loss], its 
existence is generally determined by whether or not the 
veteran claims to experience it.   For VA purposes, tinnitus 
has been specifically found to be a disorder with symptoms 
that can be identified through lay observation alone.       
See Charles v. Principi, 16 Vet. App. 370 (2002).

In that connection, the Board finds no reason to doubt that 
the Veteran currently experiences ringing in his ears, 
despite the inability of the VA examiners to determine the 
extent of the Veteran's current disabilities.  Accordingly, 
resolving all doubt in favor of the Veteran, the Board finds 
that a current tinnitus disability exists, and Hickson 
element (1) is satisfied as to the tinnitus claim alone.  

Moving to Hickson element (2), in-service disease or injury, 
the Veteran's in-service and post-service treatment records 
do not reflect treatment for, or diagnosis of any ear 
disability in-service or during the one-year presumptive 
period following the Veteran's separation from service.  See 
38 C.F.R. § 3.309(a).  The Board notes that there were 
threshold shifts in the Veteran's hearing acuity between 
1986 and 1989.  Nevertheless, the Veteran's October 1989 
Reference Audiogram included a normal evaluation of the 
ears.  At that time, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
5
5
LEFT
15
25
10
5
15

None of the frequencies exceed 26 decibels.  

Furthermore, the audiogram report indicated that the Veteran 
was issued earplugs, and the test results did not show 
hearing loss for VA purposes.  See the Veteran's October 12, 
1989 Reference Audiogram.  A diagnosis of hearing loss was 
not rendered, and the Veteran made no complaints of hearing 
loss or ringing in the ears at anytime during his service.  
Accordingly, in-service disease is not demonstrated.

With respect to in-service injury, the Veteran has asserted 
that he suffered acoustic trauma from exposure to engine 
noise during his service as an aircraft mechanic on the 
flight line.  Indeed, the Veteran's DD-214 confirms the 
Veteran's military specialty in airlift aircraft 
maintenance.  Therefore, for the purposes of this decision, 
the Board will assume that the Veteran experienced hazardous 
noise exposure during service.  This is sufficient to 
satisfy Hickson element (2), in-service incurrence of injury 
as to both issues.  

With respect to crucial Hickson element (3), nexus or 
relationship, there is no medical evidence of record 
relating any current hearing disability with the Veteran's 
in-service noise exposure.  As noted above, both VA 
examiners could not assess the Veteran's current hearing 
complaints because of the Veteran's inconsistent responses 
during audiometric testing.  As above, the Veteran has had 
ample opportunity to secure medical evidence in his favor 
and submit the same to VA.  He has not done so.  See 38 
U.S.C.A. § 5107(a) (West 2002).  To the extent that the 
Veteran himself is attempting to attribute his claimed 
hearing loss or tinnitus to incidents in service years ago, 
it is well-settled that lay persons without medical 
training, such as the Veteran, are not competent to comment 
on medical matters such as etiology.  See Espiritu, supra.  

The Veteran is however competent to testify as to his own 
observable symptomatology.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 
467-69 (1994), [lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the witness' personal knowledge].  In 
that connection, the Veteran has asserted that he has had 
symptoms of hearing loss and ringing in his ears "since 
[his] exposure to acoustic trauma in service."  See the 
Veteran's April 2007 Notice of Disagreement.  

The Board is of course aware of the provisions relating to 
continuity of symptomatology, discussed above.  See 
38 C.F.R. § 3.303(b) (2009).  After a complete review of the 
evidence of record, the Board finds that the Veteran's lay 
testimony regarding continuity of symptomatology, although 
competent, lacks sufficient credibility when weighed against 
the evidence of record as a whole.  

Crucially, the Veteran's assertions of continuity are 
contradicted by the medical evidence of record.  In 
particular, the Veteran's October 1989 Reference Audiogram 
clearly indicates that although the Veteran participated in 
noise exposure duties, he had no ear problems at the time.  
See the Veteran's October 1989 Reference Audiogram 
[pertinently indicating "no" ENT problems at time of test].  
Additionally, contrary to the Veteran's recent assertion 
that he was never issued ear plugs [see the Veteran's April 
2007 Notice of Disagreement], this in-service report 
specifically notes that the Veteran was in fact issued ear 
plugs, size small, and that "double protection" was used.  
See the Veteran's October 1989 Reference Audiogram.  Clearly 
this documentation of in-service issuance of ear plugs 
renders the Veteran's current assertion that he was never 
issued ear plugs less than credible.  

In addition to these contemporaneous service records, the 
findings of the February and November 2007 VA examiners also 
weigh against the Veteran's credibility.  Indeed both 
examiners noted that the Veteran's inconsistent test results 
"do not appear to reflect the veteran's maximal effort," and 
that after reinstruction and encouragement, there was "no 
improvement in his admitted responses."               See 
the February and November 2007 VA examiner's reports 
respectively.  

Further, as noted above, no post-service treatment records 
are included in the Veteran's claims file.  Indeed, the 
Veteran has not requested, nor has he supplied any 
additional medical evidence for consideration.  As such, 
there are no documented complaints of, or treatment for any 
hearing problems during the entirety of the Veteran's 
service, or for approximately 15 years following his 
separation from service, when he filed his claim for VA 
disability benefits. 

The Board is aware of the holding in Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006), which notes that the 
Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous 
medical evidence.  If the Board concludes that the lay 
evidence presented by a veteran is credible and ultimately 
competent, the lack of contemporaneous medical evidence 
should not be an absolute bar to the veteran's ability to 
prove his claim of entitlement to disability benefits based 
on that competent lay evidence.

However, Buchanan also states that, as the finder of fact, 
the Board is permitted to determine whether lay evidence is 
credible "in and of itself, i.e., because of possible bias, 
conflicting statements, etc."  Id. at 1337.  The Board may 
also "weigh the absence of contemporaneous medical evidence 
against the lay evidence of record."  Id.  

In this case there is contemporaneous evidence of record 
that specifically contradicts the Veteran's assertion that 
he has had continuous problems with his hearing since his 
in-service noise exposure.  The Board places greater weight 
of probative value on the history the Veteran presented to 
medical professionals for treatment purposes years ago 
[i.e., during service following in-service noise exposure] 
than it does on his recent statements to VA in connection 
with his claim for monetary benefits.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has 
greater probative value than history as reported by the 
veteran]; see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal 
interest may, however, affect the credibility of the 
evidence].  

Moreover, the Veteran's absence of hearing complaints [both 
in-service following his injury and for 15 years after his 
separation] also weighs against the Veteran's assertions of 
continuity.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) [affirming Board where it found that veteran failed 
to account for the lengthy time period after service for 
which there was no clinical documentation of the claimed 
condition].

Finally, as was discussed above, the Veteran's credibility 
is further undercut by his unreliable responses at two VA 
examinations.  In light of the Veteran's conflicting medical 
histories, the absence of complaint or treatment for any ear 
problems in-service or for 15 years following service, the 
Veteran's inability to provide reliable responses upon 
testing, and the Veteran's potential bias, the Board is 
unable to afford the Veteran's statements any probative 
value with respect to the question of whether there has been 
a continuity of hearing loss or tinnitus symptomatology 
since service.  See Caluza v. Brown, 7 Vet. App. 498, 511, 
512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996). 
[In determining the weight to be assigned to evidence, 
credibility can be affected by inconsistent statements, 
internal inconsistency of statements, inconsistency with 
other evidence of record, facial implausibility, bad 
character, interest, bias, self-interest, malingering, 
desire for monetary gain, and witness demeanor].

Continuity of symptomatology since service is therefore not 
demonstrated.
Accordingly, Hickson element (3), relationship or nexus, has 
not been satisfied as to both issues.  The Veteran's 
service-connection claims for hearing loss and tinnitus fail 
on this basis.  

In sum, for the reasons and bases expressed above, the Board 
finds that a preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss and for tinnitus.  Hickson elements 
(1) and (3) have not been satisfied as to the Veteran's 
hearing loss claim, and Hickson element (3) has not been 
satisfied as to the Veteran's tinnitus claim.  Accordingly, 
the benefits sought on appeal are denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.  



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


